Review by certiorari of an order of the Public Service Commission, dated June 9, 1936, dismissing the complaint of the Owl Protective Company, Inc., against the New York Telephone Company. Petitioner sought to compel the New York Telephone Company to lease to it the use of its wires in the streets of New York city for the purpose of operating a central alarm burglary *601system. The telephone company refused to furnish this service on the ground that the petitioner would thus be conducting a telegraph service, that it was incorporated as a business corporation and not under the Transportation Corporations Law and that it had no franchise from the city of New York authorizing the use of its streets for this purpose. The Public Service Commission dismissed the complaint. Determination and order unanimously confirmed, with fifty dollars costs and disbursements. (See Holmes Electric Protective Company v. Williams, 228 N. Y. 407.) Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.